Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event on the grounds that the finding of an agreement to pay the petitioner for her services to the testesother than by furnishing her a home was contrary to and against the weight of the evidence, and the petitioner’s offer of purchase was erroneously excluded from evidence. All concur, except Thompson and Crosby, JJ., who dissent and vote for affirmance. Present- — Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.